—Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Rios, J.), rendered April 14, 1998, convicting him of criminal sale of a controlled substance in the third degree, under Indictment No. 10289/98, upon a jury verdict, and (2) two judgments of the same court, both also rendered April 14, 1998, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 11218/97 and criminal possession of a controlled substance in the third *617degree under Indictment No. 11058/97, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The prosecutor’s adoption of the court’s rationale for excusing a juror was not pretextual in light of the juror’s openly-expressed concern that she would be unable to serve without distraction, and the failure of the defense counsel to request explanations for the challenges exercised during the first two rounds of voir dire (see, CPL 470.05 [2]; People v Figueroa, 276 AD2d 561).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Santucci, Luciano and Schmidt, JJ., concur.